Title: From Thomas Jefferson to James Madison, 18 August 1793
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Aug. 18. 93.

My last was of the 11th. since which yours of the 5th. and 11th. are received. I am mortified at your not having your cypher. I now send the key of the numbers in mine of the 3d. This with my letter of the 11th. by post and another of the same date by Davy Randolph who will be at Monticello the last week of this month will put you in possession of the state of things to that date. The paper I now inclose will fill up chinks and needs not a word of explanation. To these I must add that orders are given to drive out of our ports the privateers which have been armed in them before the 5th. of June, by gentler means if it can be done, and if not, by the ultima ratio: and we are seising the prizes brought in since Aug. 7. to restore them to their owners. For those between June 5. and Aug. 7. we engage restitution or compensation. The inclosed paper will explain these distinctions of date, and justify the proceedings.—I return you the little thing of Ld. Chath’s because, for particular reasons, were it now to appear it would be imputed to me, and because it will have more effect if published after the meeting of Congress.—I rejoice at the resurrection of Franklin. There was a charming thing from the same pen (I conjecture) on the subject of instrumentality lately published by Freneau from the Virga. papers.—The addresses in support of the proclamation are becoming universal, and as universal a rising in support of the President against Genet. Observe that the inclosed paper has been only read in cabinet for the 1st. time as yet. On that reading H. objected to expressions implying a censure on other nations (‘the war of liberty on herself &c.’). He thought expressions of friendship to France suited the occasion. But R. protested against every expression of friendship to that nation lest they should offend the other party, and intimated that he should move to eradicate them all. It will pretty effectually tear up the instrument if he succeeds. Nous verrons. Adieu.—P.S. You are free to shew the inclosed to Colo. Monroe. If the appeal which I have mentioned to you, should be pushed, I think that by way of compromise, I shall propose that instead of that, the whole correspondence be laid before Congress, merely as a matter of information. What would you think of this?
